Title: From John Adams to John Howard, 16 March 1783
From: Adams, John
To: Howard, John


Sir,
Paris. March. 16th. 1783.

I have just recd. the letter you did me the honor to write me on the 26th. ult:.
You could not have applied to a person, less acquainted with the subject of lands. I know not where the best, & cheapest at the same time, are to be found: Indeed I should think it most prudent, for the man who wishes to purchase, to go to the Country first & enquire—and not to be in haste. There are Lands enough—
The difficulty will not lie in finding Lands when they arrive in America; but in preparing their minds for a new Course of life before they set sail—a new Country, new people, new manners, Principles, Habits. It is not every man who is calculated for such an enterprize—and I should advise all to think of it maturely before they undertake it— And I would not advise any one to undertake it, untill he knows the genius of the People & the nature of the Governments in America, and is determined to conform himself to both—
I am, Sir, &c:
